 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 140 Atlantis Health C
are
 Group (P.R.) 
Inc.
 and
 Union 
General de T
rabajadores
 de Puerto Rico, a/w 
Service
 Employees I
nternational
 Union (SEIU
), 
Local 1199
.1  Case 24
ŒCAŒ11300 November 1
5, 2010
 DECISION AND ORDER
 BY CHAIR
MAN 
LIEBMAN AND 
MEMBERS 
PEARCE
 AND 
HAYES
 On April 21, 2010, Administrative Law Judge William 
N. Cates issued the attached decision.  The R
espondent 
filed exceptions and a su
pporting brief, and the General 
Counsel filed an a
nswering brief.  
 The National Labor Relations Board has del
egated its 
aut
hority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs and 
has decided to 
affirm the judge™
s rulings, findings,
2 and conclusions, 
and to adopt the recommended Order
, exc
ept as mod
i-fied.
3 AMENDED 
REMEDY
 The Respondent, having unlawfully reduced the hourly 
pay of unit employees by 30 to 45 cents per hour, must 
make the unit employees whole for the losses they su
f-fered as a result of the unlawful reduction in hourly pay, 

com
puted on a quarterly basis
, less any net interim ear
n-ings, as prescribed in 
F.
 W. Woolworth Co
., 90 NLRB 
289 (1950), plus daily compound interest as prescribed in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010).
  1 We have amended the caption to reflect the disaffiliation of the 
Service 
Employees International Union from t
he AFL
ŒCIO effe
ctive 
July 25, 2005.
 2 Member Hayes joins in finding that the Respondent was not priv
i-leged to rescind unilate
rally the pay increase that it implemented in 
February 2009 and in rejecting the Respondent™s c
onte
ntion that it 
ﬁerroneouslyﬂ implemented that increase. The Respondent™s action was 
consistent with a practice of granting annual wage increases for 6 
straight years, the last 
3 times in or retroactive to February. Not
ably, 
the 2008 increase was given i
n the absence of any contract or co
ntract 
extension calling for it, thus negating any possible inference that the 

2009 increase was mistaken because the extant contract extension made 
no mention of a wage increase. Accordingly, in these circu
mstances, 
the 
Respondent violated Sec. 8(a)(5) and (1) by unilaterally reducing 
the employees™ wage rates.
 3 In accordance with our decision in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010), we modify the judge™s recommended remedy by 
requiring that backpay and other
 monetary awards shall be paid with 
interest compounded on a daily basis.  Also, we shall modify the 
judge™s recommended Order to provide for the posting of the notice in 
accord with 
J. Picini Flooring
, 356 NLRB 
11
 (2010).  For the re
asons 
stated in his di
ssenting opinion in 
J. Picini Flooring
, Member Hayes 
would not require ele
ctronic distribution of the notice.
 ORDER
 The National Labor Relations Board a
dopts the re
c-ommended Order of the administrative law judge and 
orders that the Respondent, Atlantis Health Care Group 
(P.R.) Inc., Ponce, Aguadilla, and Fajardo, Puerto Rico, 

its off
icers, agents, successors, and assigns, shall take the 
action set forth i
n the Order as modified. 
 1. 
Substitute the following for paragraph 2(e)
. ﬁ(e) Within 14 days after service by the Region, post at 
its Ponce, Aguadilla and Fajardo, Puerto Rico, l
ocations 
copies of the attached notice marked ﬁAppendix.ﬂ
5 Cop-ies of the noti
ce, on forms provided by the Regional D
i-rector for Region 24, after being signed by the Respon
d-ent™s authorized represent
atives, shall be posted by the 
Respondent and maintained for 60 co
nsecutive days in 
conspicuous places including all places where notic
es to 
employees are customarily posted.  In addition to phys
i-cal posting of paper notices, notices shall be distributed 

ele
ctronically, such as by email, posting on an intranet or 
an internet site, and/or other electronic means, if the R
e-spondent customari
ly communicates with its e
mployees 
by such means.  Reasonable steps shall be taken by the 

Respondent to ensure that the notices are not altered, 

defaced
, or covered by any other m
aterial.  In the event 
that, during the pendency of these proceedings, the R
e-spondent has gone out of business or closed the procee
d-ings, the Respondent shall duplicate and mail, at its own 

expense, a copy of the notice to all current employees 
and former employees employed by the Respondent at 
any time since March 2009.
ﬂ  Jose Lui
s Ortiz, Esq
., for the Government.
1 Manuel A. Nunez, Esq.
 and
 Zulimary V. Serrano, Esq., 
for the 
Company
.2 Jose Aneses
-Pena, Esq., 
for the Union
.3 DECISION
 STATEMENT OF THE 
CASE
 WILLIAM 
N. CATES
, Administrative Law Judge.  This is a 
unilateral change case 
which I heard in trial in San Juan, Puerto 
Rico
, on March 2, 2010.  The case originates from a ch
arge 
filed on August 20, 2009, 
by Union General de Trabajadores de 
Puerto Rico, a/w Service Employees International Union 
(SEIU), Local 1199, AFL
ŒCIO (
the 
Unio
n). The prosecution of 
the case was formalized on November 30, 2009, when the Ac
t-ing Regional Director for Region 24 of the National Labor 
Rel
ations Board (
the 
Board), acting in the name of 
the Board™s 
1 I shall refer to counsel for the General Counsel as counsel for the 
Government and General Counsel as the Government.
 2 I shall refer to counsel
 for the Company as counsel for the Comp
a-ny and shall refer to the Respondent as the Company.
 3 I shall refer to counsel for the Charging Party as counsel for the 
Union and refer to the Charging party as the Union.
 356 NLRB No. 26
                                                                                                                        ATLANTIS HEALTH CARE
 GROUP
 (P.R.) INC
. 141 General Counsel, issued a 
complaint and 
notice of 
hearing 
(complaint) against Atlantis Health Care Group (P.R.) Inc. 
(Company).
 The Company, in a timely filed answer to the 
complaint, d
e-nied having violated the Act in any manner alleged in the 
com-plaint. 
 Specifically, it is alleged that the Company, during a
pprox
i-mately the second pay p
eriod in March 2009, decreased the 
wage rates of the employees in certain appropriate collective
-bargaining units, represented by the Union, by 45 cents per 
hour wit
hout prior notice to the Union and without providing 
the Union
 an opportunity to bargain with regard to the co
nduct 
and the effects of such conduct. It is alleged the Company, by 

the conduct described above, violated Section 8(a)(5) and (1) of 
the N
ational Labor Relations Act (
the 
Act). 
 The parties were given full o
pportunity to participate, to i
n-troduce relevant evidence, and to file briefs.  The parties e
n-
tered into a stipulated record, consisting of various stipulations 
of fact, and called no witnesses. Additionally, the parties stip
u-lated that, if called, Company
 Human Resources Director He
r-mongenes Torres
ŒMorilla (HR Director Torres
ŒMorilla), an 
admitted supervisor and agent of the Company, would testify as 
set forth in the factual stipul
ation pertaining to him. The parties 
also stipulated that, if called, Union 
Representative Maria S. 

Cancel would testify as set forth in the factual stipulation pe
r-taining to her. I have studied the stipulated record, the post
-trial 
briefs, and the authorities cited therein.  Based on more d
etailed 
findings and analysis below, I c
onclude and find the Company 
violated the Act as a
lleged in the complaint.
 FINDINGS OF 
FACT
 I.  JURISDICTION
, LABOR ORGANIZATION S
TATUS AND BARGAI
NING 
UNITS
 The Company is a Commonwealth of Puerto Rico corpor
a-tion with a main office in Trujillo Alto, Puert
o Rico, and has 
been, and continues to be, engaged in the operation of 
12 outp
a-tient dialysis and related health centers at various loc
ations 
throughout the Commonwealth of Puerto Rico, including 
Ponce, Aguadilla
, and Fajardo. Annually, the Company pu
r-chas
es and receives, directly from points located outside the 
Commonwealth of Puerto Rico, equipment, goods
, and mater
i-als valued in excess of $50,000, and annually derives gross 

revenues in excess of $250,000 in the operation of its business. 
The parties admi
t, and I find, the Company is an employer e
n-gaged in commerce within the meaning of Section 2(2), (6)
, and (7) of the Act.
 The parties admit, and I find, the Union is a labor organiz
a-tion within the meaning of Section 2(5) of the Act.
 It is admitted that t
he following employees of the Company, 
herein called the Units, constitute units appropriate for the pu
r-poses of collective bargaining within the meaning of Section 

9(b) of the Act:
  Ponce Units
  UNIT A
  INCLUDED: All non
Œprofessional employees, including 
LPNs, equipment technicians, maint
enance technicians, reuse 
technicians, clerical employees, receptionists, billing and co
l-lection employees employed by the Company in its facilities 

located in Hospital San Lucas II, Ponce, Puerto Rico.
 EXCLUDED:  All othe
r employees, guards and supervisors 
as defined by the Act.
  UNIT B
  INCLUDED:  All professional employees, including RNs, 

nutritionist (dietician) and social workers employed by the 
Company at its facilities located in Hospital San Lucas II, 
Ponce, Puerto 
Rico.
 EXCLUDED:  All other employees, guards and supervisors 

as defined by the Act.
  Aquadilla Units
  UNIT A
  INCLUDED: All non
Œprofessional employees, including 
LPNs, equipment technicians, maint
enance technicians, reuse 
technicians, clerical employees, r
eceptionists, billing and co
l-lection employees employed by the Company in its facilities 
located in Good Samaritan Community Hospital in Aguadilla, 
Puerto Rico.
 EXCLUDED:  All other employees, guards and supervisors 

as defined by the Act.
  UNIT B
  INCLUDED
:  All professional employees, including RNs, 
nutritionist (dietician) and social workers employed by the 
Company at its facilities located in Good Samaritan Comm
u-nity Hospital in Aguadilla, Puerto Rico.
 EXCLUDED:  All other employees, guards and superviso
rs 

as defined by the Act.
  Fajardo Unit
  INCLUDED: All professional employees including regi
stered 
nurses, dieticians and social workers employed by the Co
m-pany at its facilities located in Fajardo, Puerto Rico.
 EXCLUDED: All other employees, guards and su
pervisors as 
defined by the Act.
 II. THE STIPULATED AND 
/OR ADMITTED FACTS 
 Since about November 1, 2002, the Union has been the de
s-ignated exclusive colle
ctive
Œbargaining representative of the 
Units, and, since about the year 2000, the Company has 

acknowl
edged the Union as the representative.  This recogn
i-tion has been embodied in 
collective
-bargaining agreement
s, 
effe
ctive from November 1, 2002
, to October 31, 2005, for 
each of the respective units, including Ponce, Aguadilla
, and 
Fajardo.   The agreement
s were, thereafter, extended by various 
stipulations between the parties.  Sp
ecifically, on April 12, 
2006, the parties entered into a stipulation extending the 
colle
c-tive
-bargaining agreement
s until January 31, 2008. On March 
5, 2008, the parties again st
ipulated to an extension of the 
col-lective
-bargaining agreement
s until June 30, 2008, and, on that 
date, stipulated to an extension of their agreements until Jan
u-ary 31, 2009. On January 14, 2009, the parties agreed to extend 

their 
collective
-bargaining ag
reements, thereafter, on a day
-to- day basis, until bargaining resulted in new agreements or the 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 142 parties reached impasse in negotiations. The parties started 
negotiations in Jan
uary 2009, but, as of the trial herein, had not 
arrived at any successor agreem
ents. 
 Article 19, 
section 1 of each of the parties™ expired 
colle
c-tive
-bargaining agreement
s relates to wage increases, on a yea
r-ly basis, for the unit employees for each of the three co
vered 
years of 2003, 2004
, and 2005.  The same provisions in the 
part
ies™ 
collective
-bargaining agreement
s provides the Comp
a-ny will grant a salary increase of 45 cents per hour for all pr
o-fessional employees, 40 cents per hour for all technicians and 
30 cents per hour for all other employees.  In as much as the 
parties ext
ended their 
collective
-bargaining agreement
s in the 
subsequent three years, the Company continued to grant the 
salary i
ncreases for the years 2006, 2007
, and 2008.  On April 
2006, the salary increases were granted retroactive to the first 
pay period of Feb
ruary of the same year.  In 2007 and 2008, the 
salary increases were granted on the first pay period of Febr
u-ary of each year.
 During the first payroll period of February 2009, the Co
m-pany granted its unit emplo
yees salary increases of 45 cents per 
hour to
 all professional employees, 40 cents per hour to all 
technicians and 30 cents per hour to all other employees. The 

February 2009 increases were not negotiated with the U
nion, 
nor did the Company give prior notification of the salary i
n-creases to the Union
.  The parties™ January 14, 2009 stipul
ation, 
extending the terms of their previous 
collective
-bargaining 
agreement
s, is silent regarding any salary increases.  The pa
r-ties™ prior stipulations and 
collective
-bargaining agreement
s do 
contain a mandatory arb
itration clause for resolution of all co
n-troversies arising under the 
collective
-bargaining agreement
s or 
the stipulations.  The Union did not file an unfair labor pra
ctice 
charge with the Board following the Company™s granting of the 

February 2009 wage in
crease.
 On March 26, 2009, HR Director Torres
ŒMorillo sent an e
Œmail to Union Representative Maria Silva Cancel with an a
t-tached letter, addressed to all unit employees and dated March 
25, 2009, regarding a salary reduction for the unit e
mployees.  
This e
Œmail, which was received by the Union, on March 27, 
2009, was the Company™s only notification to the Union on the 
issue of a salary reduction prior to its implementation.  On 
March 30, 2009, HR Director Torres
ŒMorillo sent the Comp
a-ny™s letter, dated March
 25, 2009, to the unit employees in 
Ponce, Aguadilla
, and Fajardo.  In his letter, HR Director 
Torres
ŒMorillo informed the unit employees he had mistakenly 
granted a salary increase in February 2009, and that their sal
a-ries would be adjusted to reflect the
 salary they received prior 
to February 2009.  Torres
ŒMorillo explained in the letter that 
adjustments were not going to be made to the payroll already 

paid in the month of February 2009 and the first biweekly pay 
period of March 2009.  Salary redu
ctions o
f 30 to 45 cents per 
hour were implemented on March 9, 2009, and are reflected in 
the Company™s March 23, 2009 pay period.  As of the trial 
herein, the unit employees continue to receive the same amount 
they earned prior to the salary increase implemented 
in Febr
u-ary 2009.
 The Company and the Union met on May 12, 2009
, and di
s-cussed, for the first time, the issue of the salary redu
ction, but 
did not reach any agreement.  The Company and U
nion have 
been engaged in collective
-bargaining negotiations for succe
s-sor contracts and have reached an issue regarding salary i
n-creases.  As of the trial herein, the Company™s negotiating pos
i-tion concerning a salary increase is to grant a 45 cent salary 

increase, retroactively with a payment plan, in exchange for the 
Unio
n™s acceptance of a reduction of certain fringe benefits.
 The parties stipulated that, if called, HR Director To
rres
ŒMorillo and Union Representative Cancel would testify as fo
l-lows:
  Should Mr. Torres testify, he would testify that the increases 

given in 
2009 to the union employees were a product of his 
confusion on the interpret
ation of the stipulation signed by the 
parties on January 14, 2009. That, upon discussing said i
n-crease with counsel and other officers of the company, he b
e-
came aware of his misin
terpretation regarding the giving of 
said increase and the impact on the sche
duled negotiations for 
a new CBA between the pa
rties.  It was his interpretation that 
he had committed a good faith error regarding the wage i
n-creases, and that said error had to 
be corrected by withdra
w-ing the same and by providing notice to the union of said 

withdrawal.  The withdrawal of the e
rroneous wage increase 
would restore the status for proper good faith bargaining to be 
carried out by the parties in order to reach a new 
CBA.  The 
union did not respond to the notice that was given until a u
n-ion representative, in a bargaining session for a new contract 
held on May 12, 2009, stated that they would file an unfair l
a-
bor practice charge regarding wit
hdrawal of the increase. 
  Should Union Representative Marie S. Cancel testify she 
would state that, after receiving the n
otice of salary reduction 
via e
Œmail sent by HR Director Torres, she called HR Dire
c-
tor Torres and told him said reduction in salary was illegal.
  III. ANALYSIS
, DISCUSSION
, AND CONCLUSIONS
 If a term or condition of employment concerns a mandatory 
subject of bargaining, an employer generally may not disco
n-tinue that term or condition without first bargaining with the 
union to impasse or agreement. See 
NLRB v. Katz
, 369 U.S. 
736 (1962).   Stated differently, during contract negotiations, an 
employer may not make unilateral changes to represented e
m-ployees™ terms and conditions of employment without bargai
n-ing to impasse.  The Board has recognized exceptions to this 

general rule where ﬁeconomic exigenciesﬂ compel prompt a
c-tion, and where the union waives its right to bargain. See 
Tri
b-une Publishing Co., 
351 NLRB 196, 197 fn. 9 (2007)
.  No ec
o-nomic exigencies or waivers are asserted in the instant case.  It 

is well se
ttled, and beyond dispute, that an employer violates 
Section 8(a)(5) and (1) of the Act when, absent waiver, it 

changes employees™ wages without giving the union an appr
o-priate opportunity to bargain about the changes. Wages are, of 
course, a mand
atory subj
ect of bargaining 
NLRB v. Borg
ŒWarner Corp.
, 356 U.S. 342, 348 (1958).  Specifically the 
Board has long held that an employer may not, without consul
t-ing with the union, unilaterally reduce hourly pay rates of unit 

employees. See 
Huttig Sash 
& Door 
Co.,
 154 NLRB 811 
(1965)
, enf.
 NLRB v. Huttig Sash & Door Co., 
377 F.2d 964 
(8th Cir. 1967).
  ATLANTIS HEALTH CARE
 GROUP
 (P.R.) INC
. 143 A brief restatement of certain facts is helpful at this 
point.  
The parties™ collective
-bargaining agreements and related stip
u-lated extensions provided for annual wage i
ncreases of 45 cents 
per hour for professional employees, 40 cents per hour for 
technicians and 30 cents per hour for all other employees at 

least from 2003 and through 2008.    Starting in 2006, the effe
c-tive date for the increases was the first pay perio
d of February.  
On January 14, 2009, the parties agreed to extend their co
llec-tive
-bargaining agreements on a day
-to-day basis until agre
e-ment or impasse.  The January 14, 2009 extension is silent r
e-garding wage increases; however, during the first pay per
iod of 
February 2009, the Company implemented wage increases for 
emplo
yees in the units in the amounts specified i
n the prior 
extended collective
-bargaining agreements.  The Union did not 

protest nor file a charge with the Board regarding the February 
2009
 wage increases.  On March 9, 2009, the Company impl
e-mented wage reductions for the unit employees of 30 to 45 
cents per hour with the reductions reflected in the employees™ 
March 23, 2009 pay.  As of the trial herein, the employees have 
continued to recei
ve wages in the amounts they earned prior to 
the wage i
ncreases of February 2009.  On March 26, 2009, HR 
Director Torres
ŒMorillo sent an electronic letter to Union Re
p-resentative Cancel with an a
ttached memorandum addressed to 
the unit employees advising t
he employees the Company had 
granted their February 2009 wage increases erroneously, and, 
advised their wages would be reduced to the levels in effect 
before the Febr
uary 2009 increase.  This electronic message 
was received by the Union on March 27, 2009, 
and the attached 
memorandum was sent to the e
mployees of the units on March 
30, 2009.
 Wages, especially wage reductions, are mandatory subjects 
of bargaining. The wage reductions at issue herein were unila
t-erally implemented by the Company at a time when t
he parties 
were in negotiations for successor collective
-bargaining agre
e-ments.  The Union was pr
esented with a 
fait accompli
 with no 
opportunity to bargain concerning the wage reductions.  The 
wage reductions significantly and materially impacted every 
unit employee.  I find the Company™s unilateral actions violate 
Section 8(a)(5) and (1) of the Act.
 The fact Company HR Director Torre
ŒMorillo, sometime a
f-ter implementation of the wage increases, concluded he had 

erroneously and mistakenly implemented the F
ebruary 2009 
wage increases does not justify the Company™s unilaterally 

rescinding the increases without notifying the Union and ba
r-gaining with the Union over the rescissions.  The Company 
may well be able to correct the ﬁerroneouslyﬂ implemented 
wage inc
reases; however, it was obl
igated to notify and bargain 
with the Union when it decided to rescind the wage increases.  
Furthermore, it is appropriate under these circumstances, to 
direct, as I do, that the Company cease and desist from rescin
d-ing the wage 
increases and make the unit employees whole.  
See 
Mid
ŒWilshire Health Care Center
, 337 NLRB 72, 73 
(2001).
 Contrary to the contentions of the Company, there are no a
d-verse legal consequences for the Union not initially objecting to 

the wage increases in Fe
bruary 2009, nor does its not objecting 
require a different result than that reached.
 CONCLUSIONS OF 
LAW 1. 
The Company, Atlantis Health Care Group (P.R.) Inc., is 
an employer engaged in commerce within the meaning of Se
c-tion 2(2), (6)
, and (7) of the Act.
 2. 
Union General, de Trabajadores de Puerto Rico, a/w Se
r-vice Employees Intern
ational Union (SEIU), Local 1199, AFL
ŒCIO is a labor organization within the meaning of Se
ction 2(5) 
of the Act.
 3. 
At all times since at least the year 2000, the Union has 
been
 the exclusive collective
-bargaining representative, within 
the meaning of Section 9(a) of the Act, of appropriate units, of 

employees employed by the Company.
 4. 
By unilaterally reducing the wage rates of the employees 
in the 
units by 30 to 45 cents per h
our the Company has e
n-gaged in unfair labor practices within the meaning of Se
ction 
8(a)(5) and (1) of the Act.
 5. 
The Company™s unfair labor practices specified in 4 
above, affect commerce within the meaning of Section 2(2), 
(6)
, and (7) of the Act.
 REMED
Y Having found the Company has engaged in certain unfair l
a-bor practices, I find it ne
cessary to order the Company to cease 
and desist there from and to take certain action d
esigned to 
effectuate the policies of the Act.  In particular, to remedy the 
unlaw
ful reduction in hourly pay of the employees in the 
units 
by 30 to 45 cents per hour, I recommend the Company be o
r-dered to make the unit employees whole for losses they su
f-fered as a result of the unlawful reduction in hourly pay, with 
interest as compute
d in 
New Horizons for the R
etarded, 
283 
NLRB 1173 (1987)
.  The specific identification of the emplo
y-ees affected and the precise amounts owed to them is, if nece
s-sary, left for determination at the compliance stage of this pr
o-ceeding.  I also recommend the
 Company be ordered to restore 
the wages of the employees in the Units as they e
xisted prior to 
the i
mplementation of the change and bargain regarding any 
changes in wages.
 On these findings of fact and conclusions of law and on the 
entire record, I issue 
the following recommended
4 ORDER
 The Company, Atlantis Health Care Group (P.R.) Inc., its o
f-ficers, agents, successors
, and assigns
, shall
 1. 
Cease and desist from
 (a) 
Unilaterally reducing the hourly wage rates, or otherwise 
altering the wages, hours, and
 other terms and conditions of 
employment of its employees, in the Units represented by U
n-ion General, de Trabajadores de Puerto Rico, a/w Service E
m-plo
yees International Union (SEIU), Local 1199, AFL
ŒCIO 
without affording the Union notice and an opportuni
ty to ba
r-gain.
 4 If no exceptions are filed as provided 
by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings, conclusions, and reco
mmended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all pu
r-poses.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 144 (b) 
In any like or related manner interfering
 with, restraining, 
or coercing
 employees in the exercise of their rights guara
nteed 
them by Section 7 of the Act.
 2. 
Take the following affirmative action necessary to effe
c-tuate the policies of 
the Act.
 (a) 
Restore the wages of the employees in the 
units as they 
existed prior to the implementation of the change  that r
educed 
their wages.
 (b) Before implementing any reduction in the hourly wage 
rates or any other changes affecting the wages, hours
, and other 
terms and conditions of employment of emplo
yees in the Units 
represented by the Union, notify and, on request, bargain with 
Union General, de Trabajadores de Puerto Rico, a/w Se
rvice 
Employees International Union (SEIU), Local 1199, AFL
ŒCIO 
as 
the exclusive collective
-bargaining representative of e
m-
ployees in the fo
llowing appropriate bargaining units:
  Ponce Units
  UNIT A
  INCLUDED: All non
Œprofessional employees, including: 
LPNs, equipment technicians, maint
enance technicians, reuse 
technician
s, clerical employees, receptionists, billing and co
l-lection employees employed by the Company in its facilities 

located in Hospital San Lucas II, Ponce, Puerto Rico.
 EXCLUDED:  All other employees, guards and supervisors 
as defined by the Act.
  UNIT B
  INCLUDED:  All professional employees, including RNs, 
nutritionist (dietician) and social workers employed by the 
Company at its facilities located in Hospital San Lucas II, 
Ponce, Puerto Rico.
 EXCLUDED:  All other employees, guards and supervisors 
as define
d by the Act.
  Aquadilla Units
  UNIT A
  INCLUDED: All non
Œprofessional employees, including: 
LPNs, equipment technicians, maint
enance technicians, reuse 
technicians, clerical employees, receptionists, billing and co
l-lection employees employed by the Compan
y in its facilities 
located in Good Samaritan Community Hospital in Aguadilla, 

Puerto Rico.
 EXCLUDED:  All other employees, guards and supervisors 
as defined by the Act.
  UNIT B
  INCLUDED:  All professional employees, including RNs, 
nutritionist (dietician
) and social workers employed by the 
Company at its facilities located in Good Samaritan Comm
u-nity Hospital, in Aguadilla, Puerto Rico.
 EXCLUDED:  All other employees, guards and supervisors 

as defined by the Act.
  Fajardo Unit
  INCLUDED: All professional 
employees including regi
stered 
nurses, dieticians and social workers employed by the Co
m-pany at its facilities l
ocated in Fajardo, Puerto Rico.
 EXCLUDED:  All other employees, guards and supervisors 

as defined by the Act.
  (c) 
Make employees in the 
units w
hole for any loss of ear
n-ings and other benefits suffered as a result of the unilateral 
reduction in the hourly wage rates of employees in the 
units 
represented by the Union in the manner set forth in the remedy 
section of the dec
ision.
 (d) 
Preserve and, w
ithin 14 days of a request, or such add
i-tional time as the Regional Director for Region 24 of the Board 
may allow for good cause shown, provide, at a reasonable place 
designated by the Board or its agents, all payroll records, Social 

Security payment recor
ds, time cards, personnel records and 
reports, and all other records, including an electronic copy of 
the records if stored in electronic form, necessary to analyze the 
amount of any back pay due under the terms of this Order.
 (e) 
Post, at its Ponce, Aguad
illa, and Fajardo, Puerto Rico, 
locations, copies of the attached notice, marked ﬁAppe
ndixﬂ
5 in 
English and Spanish. Copies of the 
notice, on forms pr
ovided 
by the Regional Director for Region 24 of the Board, and after 
being signed by the Company™s author
ized represent
ative, shall 
be posted by the Company and maintained for 60 co
nsecutive 
days in conspicuous places
, including all places where notices 
are customarily posted.  Reasonable steps shall be taken to 

ensure that the notices are not altered, deface
d, or covered by 
any other material.  In the event that during the pendency of 

these proceedings the Company has gone out of business or 
closed any of the facilities involved in these pr
oceedings, the 
Company shall duplicate and mail, at its own expense, a
 copy 
of the 
notice, to all employees employed at any time after 
March 2009.
 (f) 
Within 21 days after service by the Region, file with the 
Regional Director for Region 24 of the National Labor Rel
a-tions Board a sworn certification of a responsible official
 on a 
form provided by the Region attesting to the steps that the 

Company has taken to comply.
  APPENDIX
 NOTICE TO 
EMPLOYEES
 POSTED BY THE 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations B
oard has found that we vi
o-lated Federal labor law and has ordered us to post and obey this 
notice.
 FEDERAL LAW GIVES YOU THE RIGHT TO
  Form, join, or assist a union
 Choose representatives to bargain with us on your b
e-half
 Act together with other employees 
for your benefit and 
protection
 Choose not to engage in any of these protected activ
i-ties.
 5 If this orde
r is enforced by a Judgement of the United States Court 
of Appeals, the words in the notice reading, ﬁ
Posted by Order of the 
National Labor Relations B
oardﬂ shall r
ead: Posted Pursuant to a 
Judge
ment of the United S
tates
 Court of Appeals Enforcing an Order
 of 
the National Labor Relations B
oardﬂ
                                                             ATLANTIS HEALTH CARE
 GROUP
 (P.R.) INC
. 145  WE WILL NOT
 unilaterally reduce the wage rates and other 
terms and conditions of e
mployment of our employees in the 
Units repr
esented by Union General, de Trabajado
res de Puerto 
Rico, a/w Service Employees International Union (SEIU), L
o-cal 1199, AFL
ŒCIO without first affording the Union notice 
and an opportunity to bargain. 
 WE WILL NOT
 in any like or related manner interfere with, r
e-strain
, or coerce employees in th
e exercise of the rights guara
n-teed them by Section 7 of the Act.
 WE WILL
, before implementing any reduction in your hourly 
wage rates or other changes a
ffecting your wages, hours
, and 
other terms and conditions of employment, notify and, on r
e-quest, barga
in with Union General, de Trab
ajadores de Puerto 
Rico, a/w Service Employees International Union (SEIU), L
o-cal 1199, AFL
ŒCIO as the exclusive collective
Œbargaining 
representative of our employees in the following appropriate 
bargaining units:
  Ponce Units
  UNIT A
  INCLUDED: All non
Œprofessional employees, including: 
LPNs,   equipment technicians, maintenance technicians, r
e-
use technicians, clerical employees, receptionists, billing and 
collection employees employed by the Company in its facil
i-
ties located i
n Hospital San Lucas II, Ponce, Puerto Rico.
 EXCLUDED:  All other employees, guards and supervisors 
as defined by the Act.
  UNIT B
  INCLUDED:  All professional employees, including RNs, 
nutritionist (dietician) and social workers employed by the 
Company at
 its facilities located in Hospital San Lucas II, 
Ponce, Puerto Rico.
 EXCLUDED:  All other employees, guards and supervisors 
as defined by the Act.
  Aquadilla Units
  UNIT A
  INCLUDED: All non
Œprofessional employees, including: 
LPNs, equipment technicians, 
maint
enance technicians, reuse 
technicians, clerical employees, receptionists, billing and co
l-lection employees employed by the Company in its facilities 

located in Good Samaritan Community Hospital, in Aguadi
l-
la, Puerto Rico.
 EXCLUDED:  All other employee
s, guards and supervisors 
as defined by the Act.
  UNIT B
  INCLUDED:  All professional employees, including RNs, 

nutritionist (dietician) and social workers employed by the 

Company at its facilities located in Good Samaritan Comm
u-nity Hospital, in Aguadilla
, Puerto Rico.
 EXCLUDED:  All other employees, guards and supervisors 
as defined by the Act.
  Fajardo Unit
  INCLUDED: All professional employees including regi
stered 
nurses, dieticians and social workers employed by the Co
m-pany at its facil
ities located in
 Fajardo, Puerto Rico
. EXCLUDED:  All other employees, guards and supervisors 
as defined by the Act.
  WE WILL
 restore the wages of our employees in the 
units to 
the pay levels that existed prior to the reduction of their wages 

in March 2009.
 WE WILL
 make o
ur employees whole for any loss of ear
nings 
and other benefits suffered as a result of the unilateral redu
c-tions in wages, plus interest. 
  ATLANTIC 
HEALTH 
CARE 
GROUP
 (P.R.
) INC.  